Citation Nr: 1521477	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 50 percent disabling for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C. § 1114(s)(1).

3.  Entitlement to service connection for a bilateral upper extremity disorder other than peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), his son, and friend, L.F.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the Veterans Benefits Management System (VBMS).

This appeal was processed using both the Virtual VA paperless claims processing system and the VBMS.  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for a bilateral upper extremity disability other than peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, from July 31, 2008, the Veteran's PTSD has been manifested by total social and occupational impairment.

2.  From July 31, 2008, the Veteran has a service-connected disability rated as total (PTSD) and additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 100 percent for PTSD are met for the entire increased rating period on appeal from July 31, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for SMC at the housebound rate are met from July 31, 2008.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting a 100 percent schedular disability rating for PTSD throughout the entire rating period on appeal back to the date of the increased rating claim.  The Board is also granting SMC at the housebound rate.  This constitutes a complete grant of the benefits sought; therefore, there are no further VCAA duties.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Increased Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. 

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The most relevant evidence for this appeal consists of the Veteran's lay statements, particularly during the December 2014 Travel Board hearing, and the VA examinations dated in September 2008 and May 2014.  VA treatment records note the Veteran's treatment for PTSD, but do not include detailed information relevant to the psychiatric rating analysis under the applicable rating criteria.  Such evidence is located in the VA examination reports and in the hearing transcript.

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD has been manifested by total social and occupational impairment consistent with the 100 percent rating under Diagnostic Code 9411 for the increased rating period on appeal.  38 C.F.R. § 4.130.

The Veteran underwent a VA examination in September 2008.  He was accompanied by his wife.  Upon psychiatric examination, the Veteran was oriented to time, place, person, and purpose.  His appearance was casual and hygiene was appropriate.  The Veteran's behavior was very withdrawn and angry; his mood was sad and angry.  His affect was appropriate to his mood, but not the situation.  The Veteran had impaired concentration.  For example, he had some difficulty keeping on task during the interview and would move to some other topic instead of answering the question directly.  His memory for remote events was intact while memory for recent events was less intact.  The Veteran also reported that he thought of committing suicide by cop; that is, having a policeman shoot him for something he was doing at the time.  The VA examiner indicated that the Veteran had recurrent recollections and nightmares with rare flashbacks.  He had symptoms of increased avoidance as evidenced by efforts to avoid thoughts, feelings, and conversations associated with Vietnam, feeling detached and estranged from others, not wanting to engage in social activities, and having a mostly negative (angry and sad) affect.  The Veteran also had symptoms of increased arousal as evidenced by anger and irritability, difficulty sleeping, hypervigilance, and being easily startled. The VA examiner noted that the Veteran's symptoms are chronic in nature and have caused difficulty for him both occupationally and socially throughout the years.  While the VA examiner noted that the veteran can take care of his own basic personal needs, he does almost nothing that brings joy, pleasure, happiness, and satisfaction to his life.  The VA examiner also noted that the Veteran feels he cannot relate to his wife any longer, and does not do any of the things he previously enjoyed because of the impact of his PTSD.  The VA examiner assessed the Veteran with chronic and ongoing PTSD with a GAF score of 40, suggesting major impairment in several areas, such as work, family relations, judgment, thinking, or mood.

In May 2014, the Veteran was afforded another VA examination.  There, the VA examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking and/or mood.  The Veteran reported ongoing symptoms, to include sleep disturbance, irritability, low tolerance for frustration, hypervigilance, exaggerated startle response, tearfulness, intrusive memories, suspicion, avoidance, isolation, social withdrawal, flashbacks, nightmares, times when he "goes looking for trouble or fights" in town, and recurrent thoughts of suicide.  Upon psychiatric examination, the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  While a GAF score was not provided, the VA examiner recorded the Veteran's report that there were no changes since the last examination in 2008, except that he gets along with his wife, but that they fight a lot verbally.  

During the December 2014 Travel Board hearing, the Veteran exhibited gross impairment in thought processes and communication.  For example, when asked a question, the Veteran did not answer the question directly and often discussed tangential topics.  He was often asked to remain on topic by both the Veterans Law Judge and the representative.  The Veteran also testified that he had hallucinations of someone knocking on the door, resulting in shooting at the wall with a gun where he thought the person may be standing.  See Hearing Transcript at 4-5.  While the Veteran had difficulty identifying whether he had panic attacks, he explained that, when he felt people were staring and laughing at him, he would become angry and start fighting.  Id. at 8-9.  The Veteran also testified that his concentration was impaired to the point that he could not finish a book or any long-term tasks.  Id. at 9.  As to personal hygiene, the Veteran testified that, sometimes, he does not take a bath for three or four days until his wife tells him to.  Id. at 15.

Upon questioning, the Veteran's son testified that his father is depressed and stays in his room for days at a time.  Id. at 11.  The Veteran often has unprovoked periods of violence when he loses his temper and throws things around the apartment.  Id.  The Veteran's son also testified that his father gets disoriented to time and place.  For example, the Veteran thinks it is Friday when it is actually Monday.  And, the Veteran sometimes forgets the names of family members and gets them mixed up.  Specifically, the Veteran's son testified that, during the drive on the morning of the Travel Board hearing, the Veteran forgot where they were going.  Id. at 13-14.  

Given the above, the Board finds that the Veteran's PTSD manifests in gross impairment in thought processes and communication, hallucinations, persistent danger of hurting himself, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, and memory loss for names of close relatives.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period on appeal from July 31, 2008, service-connected PTSD has been manifested by symptoms and impairment that more nearly approximate total social and occupational impairment to warrant a 100 percent rating under Diagnostic Code 9411.  38 U.S.C.A. §5107; 38 C.F.R. §§ 3.102, 4.130.

SMC at the Housebound Rate

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").

SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i).  

As adjudicated above, the Board is granting entitlement to a 100 percent rating for service-connected PTSD, effective July 31, 2008, the date of the claim for an increased rating.  In addition, the Veteran's service-connected diabetic nephropathy with hypertension associated with diabetes mellitus, type II, is rated as 60 percent disabling.  Also, service-connected hearing loss is rated as 60 percent disabling.  As the Veteran has a single service-connected disability rated as totally disabling for section 1114(s) purposes and another service-connected disability ratable at 60 percent, SMC at the housebound rate is warranted, effective July 31, 2008.


ORDER

A 100 percent disability rating for PTSD, for the entire increased rating period on appeal from July 31, 2008, is granted.

SMC at the housebound rate is granted, effective July 31, 2008.


REMAND

At the outset, the Board notes that the Veteran has been awarded service connection for peripheral neuropathy of the left and right upper extremities (claimed as bilateral carpel tunnel syndrome) associated with service-connected diabetes mellitus, effective October 21, 2005.  Here, the Veteran seeks a separate rating for carpal tunnel syndrome of the bilateral upper extremities; however after reviewing the Veteran's contentions and the evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision - service connection for a bilateral upper extremity disability other than peripheral neuropathy.

In this regard, during the December 2014 Travel Board hearing, the Veteran testified that he was told by a doctor that he has arthritis of the upper extremities.  Hearing Transcript at 17.  The record is unclear as to whether the Veteran has been diagnosed with arthritis of the bilateral upper extremities or any other upper extremity disability other than peripheral neuropathy associated with diabetes mellitus.  There is no medical opinion of record addressing the etiology of the claimed bilateral upper extremity condition other than peripheral neuropathy.  Based on the above, a VA examination is warranted to assist in determining the etiology of the claimed bilateral upper extremity disorder, if any.

Accordingly, the issue of service connection for a bilateral upper extremity condition other than peripheral neuropathy is REMANDED for the following actions:
1. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current bilateral upper extremity disorder other than peripheral neuropathy.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, to include X-rays of the upper extremities, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability other than peripheral neuropathy manifesting in bilateral upper extremity pain and numbness, to include, but not limited to, bilateral upper extremity arthritis?

If the Veteran does not have a diagnosed bilateral upper extremity disability other than peripheral neuropathy, the VA examiner should so state.

b) If the Veteran has a current bilateral upper extremity disability other than peripheral neuropathy, is it as likely as not (a 50 percent or greater degree of probability) that the disability began during service or is etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for a bilateral upper extremity condition other than peripheral neuropathy in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


